Citation Nr: 1127692	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a pulmonary disorder.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March to July 1965 (four months).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In February 2008, the Veteran testified via videoteleconference before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

In an April 2008 decision, the Board denied service connection for a pulmonary disorder.  He appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in June 2009 the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the April 2008 decision and remanded the matter for compliance with the instructions in the joint motion.  The Board remanded the matter to the RO in November 2009 and the matter has since been returned to the Board for appellate consideration.  

Pertinent evidence has been added to the claims file since the RO issued a supplemental statement of the case in November 2010.  In May 2011, the Veteran submitted a written waiver of review of that evidence by the RO in the first instance.  The Board will therefore adjudicate his appeal with consideration of all evidence of record irrespective of when the evidence was submitted.  See 38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran had no pulmonary or respiratory disorder, infirmity, or defect when he was examined, accepted, and enrolled in active military service.  

2.  The pulmonary disorders suffered by the Veteran at any time since he filed his claim in January 2004 did not have onset during service, did not manifest within one year of his separation from active service, and are not etiologically related to his active service.  

2.  The pulmonary disorders from which the Veteran has suffered since he filed his claim for VA benefits in 2004 did not have onset during his active service and are not etiologically related to that active service.  


CONCLUSIONS OF LAW

1.  The Veteran was in sound condition when he entered active service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).  

2.  The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The Parties agreed in the June 2009 joint motion that the Board must ensure that VA fulfills its duty to assist the Veteran by obtaining records of his claim for disability benefits from the Social Security Administration (SSA) and that the Board must explicitly address whether the presumption of soundness has been rebutted.  

Records from the SSA have been obtained and are associated with the claims file.  Of record are several medical opinions as well as extensive notes from the Veteran's service.  Given the detail of this evidence, the Board will first describe the evidence and then provide an analysis as to how the law applies to these facts.  


Factual background

Service treatment records include a report of medical examination conducted on March 26, 1965, just prior to his entrance into active service.  He had a normal clinical evaluation of his lungs and chest.  There is no defect noted as to his chest or lungs.  Chest x-ray was negative.  In an associated report of medical history, the Veteran indicated that he felt very good.  This form includes numerous listed conditions with Yes and No choices for whether or not the person either then had or had ever had certain conditions.  The Veteran indicated that he had not had any of the conditions with the exception of mumps, appendicitis, and whooping cough.  He specifically indicated that he did not then have nor had ever had chronic or frequent colds, ear, nose or throat trouble, hay fever, asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  On the reverse side of the form a physician's summary and elaboration of all pertinent data lists "UCHD [no] sequelae."  

Service treatment records document that the Veteran reported pain in his right side on April 7, 1965, was admitted with a temperature of 99 degrees for observation for abdominal pain and discharged on April 12, 1965 with a finding of abdominal pain of unknown etiology.  On April 14, 1965 he was seen in the dispensary.  He reported that he either had a twisted intestine or pulled muscle.  He was instructed to return if symptoms reoccurred.  He apparently reported that he was told he had bacteria in his urine while in the hospital.  Physical examination revealed some tenderness radiating into the right testicle.  He was diagnosed with dysuria.  

On April 16, 1965 he was seen by the urology clinic and he reported a vague history of intermittent pain under an appendectomy scar.  There is a notation about getting a intravenous pyleogram (IVP) to determine if he had any genitor-urinary pathology.  A note from the surgical clinic that same date indicates that the IVP was normal and the Veteran was asymptomatic.  He was told to return the following week.  April 23, 1965 notes indicate that he was asymptomatic and barium enema was normal.  

A May 3, 1965 note documents that he had a cough and a 99.6 degree body temperature.  Diagnosis was viral pneumonia versus bronchitis.  A May 21, 1965 note documents that he had a body temperature of 102 .4 degrees, suffered from malaise and felt weak all over.  He reported that he took 26 aspirin that morning.  He reported that he was unable to perform his duties.  This note goes on to report as follows:  

17 y/o who was dischg from hosp. 3 days ago after being Dxed for URI & viral pneumonia.  Felt well - until this after noon after dischg.  Developed weakness and [illegible] URI sx.  Took 22 ASA over a period of time yesterday for headache & malaise.  On S C this AM [with] temp 102.4.  Seem to have for evaluat by [illegible].  Complaints now are head cold, fever & chills this AM & cought [with] mid chest pain.  Exam bilat Ronchi, wheezes & rales.  Rec 1) admit.

A narrative summary documents that the Veteran was admitted for observation for abdominal pain the day after his arrival at Fort Leonard Wood.  He improved over his five day hospitalization and no specific diagnosis was made.  His second admission was on May 3, 1965 for two weeks for treatment of viral pneumonia of the left lower lobe and he was discharged from that admission but had been unable to perform duties because of marked dyspnea with little exertion, continued coughing, production of purulent sputum one day prior to admission and fever the day of admission.  

As a past history this summary noted as follows:  

The patient had pneumonia at age 3 and since that time has had intermittent episodes of "asthmatic bronchitis" characterized by cough, purulent sputum production, possibly some wheezing, and marked shortness of breath.  Each episode lasted several weeks and occurs 2 - 3 times each winter.  He has never been hospitalized and for the most part his medical care has been prescribed over the telephone by physicians contacted in this way.  His usual treatment has been rest, liquid diet, and a penicillin shot.  He has had no recognized pneumonia since age 3 but because of his recurrent pulmonary infections he has missed a great deal of school days.  The history he relates and the incomplete medical evaluation is not sufficient to make a diagnosis at this time of asthma, but he has nevertheless had repeated pulmonary infections.  

Diagnostic data included that a May 21, 1965 chest x-ray showed a left lower lobe infiltrate and repeat x-ray on May 24, 1965 revealed some incomplete resolution of the infiltrate.  As to his present condition, on May 27, 1965, the date of the summary, it was felt that he would be unable to return to duty because of the past history of frequent respiratory infection associated possibly with asthma.  Diagnoses were disease of the lung and pleural cavity with unusual susceptibility to respiratory infections and viral pneumonia, left lower lobe, treated and improved.  The recommendation was that he was unfit for retention in the military due to his undue susceptibility to respiratory infections.  

A June 9, 1965 report of medical examination includes that the Veteran had an abnormal lungs and chest clinical evaluation and noted what was already stated in the May 27, 1965 summary.  Medical Board Proceedings from June 10, 1965 document that the Veteran had diseases of the lung and pleural cavity, n.e.c. Unusual susceptibility to respiratory infections with date of origin of 1950, not incurred in line of duty, not incident to service, existed prior to entry on active duty and not aggravated by active duty; viral pneumonia with approximate date of onset in May 1965 that was incident to service, was in the line of duty, did not exist prior to entry on active duty, was not aggravated by active duty.  

He was separated from active duty in July 1965. 

The earliest post service evidence is from Kansas University Medical Center and consists of an emergency service report dated in March 1968.  The Veteran complained of chest pain and reported chest congestion and inability to breathe when laying flat on his back.  He reported that he had pneumonia in 1965.  He also reported that he had asthma since birth and that his last attack of asthma was in 1965.  

Importantly, the physician placed quotation marks around the first reference to asthma.  

Physical examination revealed a few small external nodes post [illegible] pharynxes.  His chest was clear, there were no wheezes, ronchi, or rales.  The impression was upper respiratory infection and bronchitis.  Chest x-ray showed clear lungs and there was no evidence of pneumonia.  The radiologist stated that in view of the reported symptoms he suspected that the problem was primarily in the tracheobronchial tree.  

The next pertinent evidence are May 2000 reports from a County health department.  These reports document that the Veteran had acute bromide inhalation in April 2000 and had suffered progressive shortness of breath.  There is mention of acute asthma exacerbation with consideration of chemical pneumonites.  Later notes from that month includes a recommendation that he stop smoking and a report that he smokes 5 small cigars per day

December 2000 treatment notes from Oregon Health Sciences University Hospitals and Clinics (Oregon University).  These notes, signed by "J.E.," M.D. with a copy to "J.B.," M.D., document that the Veteran had a longstanding history of smoking abuse and had progressively worsening dyspnea on exertion over the past 6 months.  He was referred to Dr. J.E. by Dr. J.B. to assess for cardiac etiology as to his dyspnea on exertion.  A problems list include that he had worsening dsypnea, COPD, a history of bromide inhalation exposure in the Spring of 2000 - with then worse dyspnea, and persistent smoking abuse.  

As to that last entry it is entered as "[p]ersistent smoking abuse.  The patient smokes 10 to 15 cigars per day.  He was a 2 to 3 pack per day smoker x about 38 years."  

As to a history of his present illness, relevant statements include that the Veteran had been followed by Dr. J.B. for an unknown period of time and that the primary reason that he saw Dr. J.B. was for the hypertension "and more significantly for his COPD and smoking abuse."  The Veteran reported at that time that his overall condition had been stable up to when he inhaled the bromide.  The note also reports that the Veteran had been on several inhalers for at least a year or two.  

Listed in a section for "HABITS" was "The patient has smoked heavily, currently 10 to 15 cigars per day.  He switched to cigars to "cut down from his cigarettes."  He used to smoke from 2 to 3 packs per day of cigarettes for about 38 years."  

The Board must find that the Veteran's 38 year history of smoking large (two to three packs of cigarettes or 15 cigars is by any lay estimation a great deal of tobacco abuse) amounts of tobacco only provides highly probative evidence against this claim, which must be noted for the record (regarding a case of a Veteran who has four months of military service and 38 years of heavy smoking filing a claim of service connection for a pulmonary disorder, one must understand the context of this case for any cogent decision of the claim).

Relevant physical examination results indicate that as to is lungs, he had coarse breath sounds without wheezing and perhaps a mildly prolonged expiratory phase.  

As to an assessment and plan, Dr. J.E. provided the following:

Dyspnea on exertion.  The patient does smoke a lot and has had a heavy history of smoking and does have chronic obstructive pulmonary disease.  Nevertheless, the pulmonary function test does not show severe impairment.  The patient's symptoms seem out of proportion to whatever degree of objective disease he has.  Given his risk factors for coronary disease, namely smoking, age, and male gender, and a borderline elevated cholesterol, he is certainly at moderate-to-high risk for coronary disease.  His symptoms are atypical but nonetheless, not inconsistent with coronary ischemia.  We will get an electrocardiogram today although he says in the past, it has been normal. We will schedule for a dobutamine stress echocardiogram because he is probably unlikely to do a treadmill because of his dyspnea.  

VA received the Veteran's claim for service connection for a pulmonary disability in January 2004.  

In March 2004 the Veteran underwent a VA compensation and pension (C&P) examination.  The examiner indicated that he had reviewed the Veteran's claims file.  During the examination the Veteran provided a history that he had pneumonia twice in the four months that he was in the military and that those instances were the first times he ever had pneumonia.  The examiner provided his own analysis of the treatment records and remarked that it was fairly clear that the Veteran had some significant respiratory problems long term prior to entering service.  This he arrived at from the reports in the service treatment records that originated with the Veteran, that he had two or three episodes each winter prior to service of cough purulent sputum production and possible some wheezing and shortness of breath.  He noted that the only mention of pre-service pneumonia was a report by the Veteran of pneumonia when he was three years old.  

Also noted in that examination is that the Veteran reported during the examination that he had been smoking tobacco since he was 16 years old.  The examiner stated that the Veteran's medical records showed that he has a two to three pack a day smoker for about 38 years - amounting to a 105 pack per year cigarette use history plus a long history of smoking cigars.  The examiner noted that "[h]e states that he changed to cigars 10 or 15 years ago.  He is currently smoking four or five cigars per day."  

The examiner noted that the Veteran reported daily wheezing and that he used different types of inhalers.  He commented that a chest x-ray from that same month showed possibly some nodules are were being evaluated further in the Pulmonary Nodule Pathway and that one of them was calcified, indicating probable benign "and it is noted that he was cystoplasmosis [?] positive in the military.  The examiner stated that he was being evaluated for the possibility of malignancy.  

The examiner noted that current pulmonary function tests indicated probably fairly severe COPD.  

The examiner provided the following diagnosis and etiology opinion:  

Fairly chronic obstructive pulmonary disease with severe reduction of FEV1, as well as decreased FVC secondary to his obesity.  This is more probably than not secondary to his extensive tobacco use history, about 110 pack year cigarette use history plus significant cigar use history.  I do not find any way to link this to a cause while he was in the military for two months prior to getting his medical discharge for his respiratory problems.  With the veteran having had pre-existing respiratory problems starting with a pneumonia at age three, and with the veteran having been smoking since age 16, I cannot find any activity in the military which caused or worsened his respiratory problems, but it is believed his current respiratory problems are secondary to his extensive tobacco use history.  

In his May 2004 notice of disagreement with the RO's initial denial of his claim for  compensation he stated as follows, in pertinent part:  

Had pneumonia 2 (Twice) first time Viral Pneumonia.  Second time Double Pneumonia treated at that time with Tetracyline, and antibiotic for a known disease.  Had Pneumonia the Second time because I was Released too soon from first episode.  Second time Damaged left lung - Granulolmatous Disease (see Attachment)  These "Spots" were not there at induction - were there at discharge."  

With that notice of disagreement the Veteran included a report of a CT scan of his chest taken in April 2004.  In pertinent part the impression lists the following (original all in upper case):  "Calcified granulolmatous disease.  A number of small nodules which are not clearly calcified, but which are likely related to the granulomatous disease."  

In his May 2006 substantive appeal, the Veteran reported that he "was seen by medical care providers for lung/pulmonary condition from the time of discharge to present."  He also stated that he had been discharged because of susceptibility to upper respiratory infections and stated that this was equivalent to COPD.  

With that May 2006 substantive appeal the Veteran submitted a letter signed by his sister that same month.  She stated that the Veteran was actively involved in sports as a child and never had any medical problems other than childhood illnesses such as mumps and chicken pox and an occasional common cold.  She reported that the Veteran was a good swimmer and runner as a youth and she did not recall him having any lung or breathing problems until he entered into and was discharged from the military.  She reported that after his discharge he was constantly short of breath and could no longer participate in any sports.  She also stated that she did not recall him smoking when he was younger.  

Records obtained from the SSA include reports of contact between the Veteran and the SSA, the Veteran's statements as to how his pulmonary condition affects his daily activities, statements about his work history and symptoms, a report of a June 2007 medical examination by "C.K.", M.D., and VA treatment records.  He reported in a questionnaire that he has had pneumonia 22 times, that he used to smoke but does not smoke as much anymore, and that he had been discharged from the Army because he was too vulnerable for respiratory infections.  A past medical history section of the June 2007 signed by Dr. C.K. includes that the Veteran reported that he smoked four to five cigars a day for the past 42 years.  

VA treatment records associated with the SSA records include the radiologist impression of an October 2004 chest CT.  Unchanged were the pulmonary nodules compatible with granulomas.  He had new opacities which were compatible with inflammatory changes, given that they developed over a short interval.  He was admitted for two days in November 2005 for COPD exacerbation and was also diagnosed with pneumonia.  The summary of that admission includes that the Veteran had a long history of COPD and recurrent bronchitis.  Notes from March 2006 include that the Veteran reported that he smoked four to five cigars per day, had smoked three packs of cigarettes for twenty years and had quit smoking cigarettes ten years earlier.  Notes from August 2006 include a problem list with recurrent pneumonia, a history of lung scarring with evaluation for tuberculosis in 1973, and references to his failed attempts to stop smoking.  He was treated for pneumonia in October 2006.  Notes addressing his COPD include that smoking cessation was discussed but the Veteran had not been successful in quitting smoking and continued to smoke three cigars per day.  The impression of a chest CT from October 2006 includes suspicion as to whether he had a carcinoma of the right upper lobe and a recommendation of CT's every three to six months.  The clinician noted that the original reason for the CT was to re-check the nodules seen in April and October 2004.  There was reference in this report to the fact that the Veteran was a smoker.  His smoking habit was listed as fifteen cigars per day down to four per day by November 2005, back to fifteen per day as of March 2006, and down to four to five per day in October 2006.  A note from November 2006 includes that the Veteran had a high risk for lung cancer due to his long history of heavy smoking.  The results of a chest CT from January 2007 include an impression of interval resolution of the right lung process with minimal residual scarring.  The comment from the radiologist was that nothing had changed in his lungs over the past two years.  

During the February 2008 hearing before the undersigned, the Veteran testified that he did not have pneumonia when he was three years old and that he had not had any lung disease prior to service.  He testified that prior to his sister's birth in 1949 "I was in the hospital with what they call the croup and that's the only time I was ever in the hospital.  Now I find out now I guess that's whooping cough, anyway I had a high fever and was in pretty bad shape, got an injection.  I mean this was told to me by my parents.  Of course I have no first hand knowledge because I wouldn't remember that."  February 2008 hearing transcript at 4.  He testified that he did not have pneumonia or asthma prior to service.  Id. at 5.  

When asked by the undersigned if he remembered when he was first treated for a lung disorder, the Veteran testified, in pertinent part, as follows:  

'66, the following year I went to a doctor with wheezing and shortness of breath and they gave me Tetracyline and everything was okay.  In '67 I was at King Medical Center with pneumonia and when they first took the x-rays they said it was pneumonia and it looked like I might have tuberculosis because of the scars on my lungs and I explained that that was a medical condition I left the Army with and they said oh that explains it you had pneumonia then.  I said yes.  And I was treated and released again with the antibiotics Tetracycline.  The scarring went on for years and with my medical insurance and I was sick every year without fail, I was sick every year in the Midwest.  I found I could self medicate myself without going to the doctor.  You could buy Tetracycline at that time in capsule form in any pet store.  That's what they always gave me was one of the Cycline based drugs.  And I knew that I couldn't have no ( . . . inaudible) and I could take it for 10 days and I would usually be okay if I caught it early enough and when the bad colds started, when it got worse, I went and got Tetracycline and took it.  And I had pneumonia that was diagnosed as walking pneumonia about 20, 25 times over my life.  

Id. at 6 - 7.  

When asked if all available records had been submitted, the Veteran testified as follows:  "We tried and tried.  I went to the Hospital here, Providence and their records don't exist.  The rest of the time that I went to a doctor in Portland, Oregon, was to the free clinics. . . . And they're not even around anymore . . We tried everywhere . . to get more . . . and it just doesn't exist."  Id. at 7.  

With regard to the Veteran's credibility regarding his statements before the Board, the undersigned must, unfortunately, find that his testimony lacked credibility.  The Veteran in his testimony before the undersigned appears to vigorously ignore his long history of tobacco abuse and provided testimony that directly conflicts with statements he provided past examiners which cannot be reconciled.  Based on the above, the Board finds that the Veteran is not a credible historian regarding his claim before the Board.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

In November 2009, the Board remanded the matter requesting that the Veteran undergo a VA examination and that the examiner provide a medical opinion as to whether there is clear and unmistakable evidence that the Veteran's pulmonary difficulties existed prior to his time in service and whether there is clear and unmistakable evidence that the pulmonary difficulties were not aggravated by his service.  

In February 2010 the Veteran underwent a VA compensation and pension (C&P) examination of his respiratory system.  The examiner indicated that he had reviewed the Veteran's medical history.  He stated in a history section that the Veteran had a positive history of dyspnea and bronciectasis.  In a diagnosis section of the report the examiner provided the following opinion:  

Veteran has been diagnosed with COPD and treated accordingly with inhalers, oxygen at night.  According to his medical chart, he was hospitalized for pulmonary issues in the service, for a duration of 2 weeks, with the diagnosis of pneumonia.  He claims that he was healthy prior to entering the service.  Ever since his medical discharge from the army, he has been experiencing (sic) pulmonary issues including pneumonia, bronchitis and COPD.  The Veteran has an extensive cigarette smoking  history.  This condition does cause functional impairment (sic) to the veteran.  

It is not clear whether this pulmonary condition existed prior to entering the service.  At that time he was 17, and COPD is very unlikely to be found in that population.  However, I do not have medical records from his time prior to entering service.  the cigarette smoking is a major contribution to this disorder.  The fact that he was hospitalized for pulmonary issues while in service does not provide clear and unmistakable evidence that this conditions (sic) started or was exacerbated while in service.  Therefore, this COPD is less likely as not related to and/or aggravated by any activity while the veteran was in service.  It is most likely due to and aggravated by extensive cigarette smoking.  

In April 2010, the Veteran submitted a letter dated March 25 signed by "J.K.", M.D., a specialist in Pulmonary Disease.  In that letter, Dr.  J.K stated that he saw the Veteran on March 25, 2010 for evaluation of what Dr. J.K. referred to as "service-related COPD" and stated that the Veteran had some reports from his evaluations as a veteran.  He provided a list of medications, findings from a physical examination of the Veteran, and a review of systems from a questionnaire filled out by the Veteran.  He also provided a family and social history.  

As to physical examination, Dr. J.K. noted that the Veteran had full memory for details in 1965 and had some tobacco smell to his breath.  As to physical examination of the chest, Dr. J.K. provided as follows:  "Shows somewhat high diaphragms and prolonged expiratory phase.  He does not cough.  No rales or wheezes, particularly no bronchiectasis sounds at the bases, particularly the left."  As an impression, he listed "COPD."  Dr. J.K.'s recitation of the Veteran's history of his present illness and past medical/ surgical history and his assessment and addendum, are as follows:  

HISTORY OF PRESENT ILLNESS:  The patient is a 62 year-old heavyset gentleman whose history goes back to 1949.  At that time in California he, at age 2 1/2, was seen in the emergency room with what his aunt thinks was a diagnosis of croup.  It was later during an interview with a physician that they added this was whooping cough, but there is no secure information from that visit.  He was not hospitalized and was sick for about three days and then was better with a shot that may well have been some form of penicillin.  He remembers at age 5 he did have a DPT shot, so pertussis would have been protected after that.  Subsequently, he states he had no limitation.  He moved around to different schools and although he reported to a physician that he missed six weeks of school each year it was six weeks because of moving around, but denies that it was due to respiratory illnesses.  He played sports.  He did not smoke.  He then enlisted in the Army with the arrangement that he would go to electronics school and not into the infantry training.  He presented to boot camp, which he said was in April of May.  He started smoking in boot camp as the arrangement was that smokers were allowed to have respite periods, whereas nonsmokers had to clean up the butts that were put on the ground.  He, by pre-exam had a chest x-ray which he was told was okay.  The first week they were there, one of the recruits got meningitis.  He was hospitalized for three days for IVIG to protect against meningitis.  He was then sent back to his company, but was one day late and had to get out in some sort of punishment and was chilled with a temperature of 106 degrees.  He was admitted back to the hospital.  Records suggest that was a two-week hospitalization with a left lower lobe pneumonia.  During the hospitalization it was determined he was not fit to stay in the military.  He was discharged directly with "susceptibility to upper respiratory infections."  After discharge, he went back and finished his GED and was able to do physical jobs.  Over the next several years, he did not actually take any sprays until about 1974.  He was a smoker, by his estimate of one-and-a-half packs per day from 1965 to 1974.  He states he lost multiple jobs due to respiratory illness.  His first wife apparently had written a letter in reference to that.  He moved around but eventually moved to Oregon in 1986 and has been in the Northwest since then.  He was followed under the Oregon Health Plan for about 10 years by Dr. [J.B.].  He began taking Spiriva, Advair, and albuterol.  Since 2004, he is followed by the VA.  Records from evaluation at the VA show evaluation by a physician Dr. [A.D.], on March 23, 2004.  At that time PFTs were done, showing severe reduction in FEV1 as well as a restrictive defect felt to be more related to his weight.  His FEV1/FVC ratio was 51%.  The FEV1 absolute was 38% of predicted.  About that time he was evaluated by Social Security Disability and has received full disability and pain medicines based on that.  He is not under Medicare, however, as he chose to follow regularly at the VA, which he has done for approximately 10 years.  

He was last hospitalized at the VA three years ago.  He was in the ER six months ago, at which time his saturations were 81%.  He does have O2 for his CPAP, see below, but does not need O2 during the day.  

PAST MEDICAL/SURGICAL HISTORY:  Pertinent for an appendectomy in 1961.  He has anterior hernias that resulted from coughing; those have never been repaired.  Penile implant in 1995.  Admissions for pneumonia noted, the last time was 2005, prior admissions were in 1967, 1971, and 1965 and while he was in the military as noted.  

ASSESSMENT:  At this point it is not clear to me whether he may have had some damage when he was age 2 1/2, whether this was croup or whooping cough.  He, after his hospitalization for two weeks and discharge, did fairly well for several years until requiring inhalers nine years later and stopped smoking.  Still total smoking exposure is not as high as the degree of abnormalities in his PFTs.  We will want to review his thin-section CT.  I have not repeated a CT given that he has had already six exposures and a moderate amount of radiation exposures.  However, we will review his previous studies.  

ADDENDUM:  As a baseline today, we did a spirogram which really showed variable efforts and is difficult to interpret.  Forced vital capacity on three efforts is 2.32 liters, 2.58 liters, and 3.13 liters, the best being 67% of predicted (3.13 liters).  His FEV1 1.73 liters or 49% of predicted. 
Impression:  Moderate-to-severe obstruction with unreproducible efforts.  

In a letter dated April 29, 2010, the Veteran submitted another report from Dr. J.K. reporting that Dr. J.K. had been provided with a complete copy of the Veteran's claims file including the Veteran's most recent supplemental statement of the case (SSOC) and C&P examination report.  This letter also stated that an affidavit from the Veteran regarding the C&P examination was enclosed.  

As to the affidavit, the Veteran stated that he was examined on February 14, 2010 and the examiner took his pulse and blood pressure and talked to him for a few minutes and that on or about March 12, 2010 he spoke with the director of the VA's C&P exam center and was informed that the physician who examined him on February 14, 2010 was not a pulmonologist but rather was a general practitioner.  

As to the additional report from Dr. J.K. that report is dated March 30, 2010 and provides in its entirety as follows:  

I have reviewed the file provided to me of the veteran's complete care, almost more than 100 pages, including opinions by Judge John Crowley in March 2004 and review in February 2010 by the VA examiner.  

[The Veteran] was born on [in 1947].  At about the age of 2 1/2, report from his aunt and mother, at the birth of his sister, was that he was in the emergency room with a respiratory illness that required him to come back three days later.  This was originally reported as croup, but subsequently I believe this may have been whooping cough.  At that period of time, the DPT or diphtheria, pertussis, and tetanus shots were not widely provided and whooping cough is a viral infection, quite potent in terms of producing cartilage damage, resulting in later respiratory illness, particularly bronchiectasis.  The patent then had respiratory illnesses, although he states he was able to play high-school sports without limitation.  However, I do note in the discharge by Dr. [W.], which was transcribed in 1965, that he had episodes of "asthmatic bronchitis" characterized by "cough, purulent sputum production, possibly some wheezing, and marked shortness of breath."  Over that period of time and even later, the patient recurrently treated himself with antibiotics.  His time prior to entering the military was in Arkansas where endemic is frequently histoplasmosis that results in calcified nodules.  

His exact start of military duty was March 29, 1965.  He then, by notes, was admitted to the hospital on April 7, 1965, after a little more than a week at boot camp.  He was observed for abdominal pain for five days and discharged on April 12, 1965.  He states that it was during this time that he was required to clean out the pit, in which they did some of the exercises and he began smoking then.  He denies smoking prior to that.  He then subsequently was admitted back to the hospital after a night in which he was chilled, May 3, 1965, and was in the hospital for two weeks.  An x-ray report dated May 24, 1965, which would have been toward the end of his hospitalization, showing decreasing size of left lobe infiltrate.  He was finally discharged on June 9, 1965 and discharged from the military due to "unusual susceptibility to upper respiratory tract infection."  At that time, I think it is likely that had some prior pulmonary damage due to whooping cough, resulting in teenage symptoms and his pneumonia in bootcamp worsened his pulmonary problem.  The veteran then continued to smoke.  His smoking history to me has been quite variable.  He tells me he stopped smoking cigarettes in 1973, but began smoking cigars during that time.  Other history has stated he smoked three packs per day for 38 years and then cigars for 15 years; however, this would add up to 53 years of smoking at a time when he is now 62 and would therefore have, by that estimate, started smoking at age 9.  Therefore, I have some suspicion about his actual smoking history, which has been felt the etiology of his obstructive pulmonary lung disease.  

Over the next years, he was often treated with antibiotics.  We do have a series of pulmonary functions in his chart.  He had at OHSU (Oregon Health & Science University) on May 19, 2000 and FEV1 of 1.91 liters or 55% of predicted, and two years after that, on March 10, 2004, he had an FEV1 of 1.29 liters or 38% of predicted.  He did have arterial blood gas at that time showing no CO2 retention with a CO2 of 39.  These PFTs document that he has significant obstructive disease, which had declined over that period of time.  I should note that in 2000 he had exposure to bromide at work which caused further exacerbation.  

In summary, I feel that the time in boot camp was a significant contributor to his pulmonary disease.  I also feel that smoking is a contributing factor, but the history may not accurately reflect the amount of smoking.  I believe that his CAT scan showed some scars that may have been from the time he lived in Arkansas, but these have not enlarged or proved to be malignant nodules.  

Of record is a May 2010 VA C&P examination note which is listed as an addendum to the February 2010 respiratory C&P examination report.  This report was authored by a different physician than the physician who authored the February 2010 report.  The examiner indicated that he was "asked by the RO to offer a medical opinion as to whether there is clear and unmistakable evidence that the veteran's pulmonary difficulties existed prior to his time in the service, or if current pulmonary condition is aggravated by events in service."  

The physician first recounted the medical history listed in the service treatment records.  This physician also stated as follows:  

His past medical history is significant for childhood respiratory illness.  It is documented that he suffered with pneumonia at age 3.  It is documented that he suffered with bouts of recurrent pulmonary infections throughout his childhood and that he missed a great deal of school days.  

He reported having started smoking tobacco at age 16, two years prior to his military induction.  Dr. [J.K.] reported that the patient smoked 3 packs of cigarettes per day for 38 years, plus 15 years of cigar smoking.  

Opinion:  COPD due to life-long history of tobacco use disorder.  The results of the pulmonary function test reveal severe ventilatory reduction as measured by the FEV1, with moderate obstructive disease as measured by the FEV1/FVC ration which are consistent with tobacco use disorder.  The episode of left lower lobe pneumonia during boot camp was resolved per Medical Review Board of June 1, 19965 (sic) , and would not be expected to cause, nor aggravate his eventual diagnosis of COPD.  Restated, an episode of pneumonia would not be expected to cause COPD, nor is there any evidence that he suffered from residuals from the pneumonia, and would therefore not be expected to aggravate COPD. Numerous epidemiologic studies indicate that cigarette smoking is overwhelmingly the most important risk factor for COPD.  I could find no citations to support the idea that pneumonia would cause COPD.   Medical reports do indicate that he suffers with obstructive sleep apnea, which would impact any current respiratory complaints.  I disagree with Dr. [J.K.]'s conclusion, that this episode of community acquired pneumonia when the patient was 18 "was a significant contributor to his (current) pulmonary disease" on that basis that this opinion cannot be concluded without resorting to mere speculation, and that the patient has well documented, and significant risk factors, independent of left lobe pneumonia, to cause COPD.  I do agree with Dr. [J.K.] whom also noted that "smoking is a contributing factor."  Dr. [J.K.] reported that patient was exposured (sic) to bromide at work and concluded that this environmental exposure "caused further exacerbation."  I cannot verify this exposure, but concur that such environmental exposure would negatively impact his respiratory condition.  

There is clear and unmistakable evidence to document a left lobe pneumonia while in the service.  There is clear and unmistable (sic) evidence to state that this was resolved at the time of discharge.  There is no evidence to suggest that residuals from that event, and in this examiners (sic) opinion, his respiratory complaints are consistent with COPD secondary to tobacco use disorder.  

The records indicate clear and unmistakable historical evidence of a respiratory condition exisiting (sic) prior to military induction, starting at age 3 per review board statements of June 1965, which concluded that his condition existed prior to service.  

In a supplemental statement of the case (SSOC) issued in November 2010, the RO again indicated that the claim and been denied.  

In a December 14, 2010 letter, Dr. J.K. provided as follows:  

Reviewers state they assigned greater weight to the VA physician's opinion than mine because of the medical rationale put forward.  It is my opinion that COPD includes multiple causes obstruct lung disease, one of which is the consequence of younger infections result in bronchial tube damage which is called bronchiectasis.  This produces multiple episodes of sputum production and infection, often requiring antibiotics.  I believe the left lower lobe process that he had while in basic training contributed significantly to bronchiectasis.  This is further supported by the scars seen in later CAT scans, some of which were of concern as being premalignant.  The standard definition in pulmonary literature is that the umbrella of COPD includes chronic bronchitis, emphysema, asthma, and bronchiectasis.  The patient has a course consistent with these etiologies with a significant contributor of bronchiactasis caused by the 1965 infection during military service.   

Relevant statutes, regulations and caselaw

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases, including bronchiectasis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A showing of continuity of symptomatology of a condition noted during service may be sufficient to satisfy the nexus requirement.  38 C.F.R. § 3.304(b); Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The presumption of soundness is provided at 38 U.S.C.A. § 1111.  A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered noted. 38 C.F.R. § 3.304(b).

In cases such as this, where a there was no defect, disorder, or infirmity noted at entrance into service and 38 U.S.C.A. § 1111 is implicated, the law was most succinctly explained by the Court of Appeals for the Federal Circuit (Federal Circuit) as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows. When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C. § 1153. If this burden is met, then the veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.

Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet.App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Vanserson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v Principi, 3 Vet. App. 310, 313-14 (en banc)).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  
In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302  (2008). Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304. 

Analysis

Pursuant to the instructions in the June 2009 joint motion, the Board first addresses the presumption of soundness in this case.  The Board finds that the presumption of soundness has not been rebutted.  There are no pulmonary defects noted on the report of medical examination conducted when the Veteran entered active service.  Nor is there clear and unmistakable evidence of any preexisting pulmonary defect, infirmity or disorder.  

Although the service treatment notes included the Veteran's report of pneumonia at age three, he reported in the March 1965 report of medical history at entrance into service that he had whooping cough, and has reported that he had croup at age three.  Similarly, he reported in the March 1965 report of medical history that he did not then have nor had ever had frequent colds, asthma, or shortness of breath.  Then, in May 1965, just two months later, he told medical personnel that he has asthma (asthmatic bronchitis), and marked shortness of breath two to three times per year for several weeks at a time.  His sister reported that he was healthy other than normal illnesses.  Thus, the reports of pre-service illnesses come from the Veteran and it is clear from his contradictory reports that his reports are not credible.  

From these various different reports there can be no "clear and unmistakable" evidence of any condition existing at age three or, much more importantly, when he entered active service.  The March 2004 examination report does not provide clear and unmistakable evidence of preexistence of any pulmonary condition.  That examiner referred to the Veteran's report of significant respiratory problems but also of record is his sister's May 2006 letter in which she stated that he had no illnesses other than an occasional common cold.  That difference, taken together with the fact that all of that evidence depends on what the Veteran or his sister remembers from more than forty years ago, leads the Board to the conclusion that the reports do not constitute clear and unmistakable evidence of any preexisting pulmonary or respiratory condition.  

More probative on this matter is the February 2010 C&P examiner's statement that it is not clear whether the Veteran's pulmonary condition existed prior to entrance into service.  

The Board finds that Dr. J.K.'s March 25, 2010 opinion of what the Veteran had as a child is nothing more than speculation.  This is evident from his speculation that he may have been treated with some form of penicillin at age 2 1/2, and that it was not clear to Dr. J.K. whether the Veteran may have had some damage when he was age 2 1/2, "whether it was croup or whooping cough."  His March 30, 2010 opinion is also no more than speculation in that regard.  Again, as all of his information derives ultimately from the Veteran and his sister, and that information is not reliable, Dr. J.K.'s opinion of some preexisting damage to the Veteran's lungs is not reliable.  Even after stating in the March 25, 2010 letter that it was not clear to him whether the Veteran had some damage at age 2 1/2 and his obvious lack of knowledge of whether the Veteran actually had croup or whooping cough, he determined in the opinion from 5 days later that he believed this may have been whooping cough.  This speculative statement is not "clear and unmistakable" evidence of any pulmonary disorder, defect, or infirmity existing prior to the Veteran's entrance into active service.

The Board also finds that Dr. J.K.'s statements regarding histoplasmosis is not clear and unmistakable evidence that the Veteran had histoplasmosis prior to entry into service.  His statement that "[h]is time prior to entering the military was in Arkansas where endemic is frequently histoplasmosis that results in calcified nodules" is too general for the Board to accept it as clear and unmistakable evidence that the Veteran had histoplasmosis prior to entrance into service.  He assumes that the Veteran had histoplasmosis prior to service because he lived in Arkansas and he merely states that histoplasmosis frequently results in calcified nodules but, does not explain whether calcified nodules can result from other causes.  

Clear and unmistakable evidence is evidence that is undebatable.  It is certainly debatable whether the Veteran had histoplasmosis as a child merely because he lived in Arkansas, especially given the reports of his sister and the fact that no other evidence associated with the claims file even mentions histoplasmosis.  

In summary, there is no clear and unmistakable evidence that the Veteran had any defect, disorder, or infirmity when he entered active service.  He is therefore presumed to have been sound when he entered active service.  

It is undisputed that the Veteran has had COPD since he filed his claim in January 2004 and has been diagnosed with pneumonia since he filed his claim.  It is also undisputed that he had pneumonia during active service.  The question then is whether the Veteran's COPD or the pneumonia that he was diagnosed with during the course of his claim had onset during his active service, including whether it was caused by his active service.  The Board finds that the preponderance of evidence is unfavorable to the Veteran's claims as to both of these questions.  

As to the Veteran's statements that he was treated in 1966 and 1967 for pneumonia, the evidence of record presents a different picture.  The March 1968 records from the Kansas University Medical Center document his report that he had pneumonia in 1965.  If he had pneumonia in 1966 and 1967, as he alleged during the Board hearing, it does not follow that he would not have reported such in March 1968.  March 1968 is much closer in time to 1966 and 1967 than his testimony in 2008 so the Board finds that report more probative because it is less likely to be affected by the passage of time on his memory.  

Further, the Veteran's testimony regarding this point was particularly noncredible.  At times it appeared extraordinarily clear during the hearing that the Veteran was fabricating a history (a continuity of symptomatology) in order to obtain VA compensation. 

The circumstances of that report also makes it more trustworthy.  He made that report while seeking treatment for chest pain and difficulty breathing.  He, therefore, had a compelling reason to present as accurate a medical history as possible (that reason being to receive proper treatment).  It simply does not follow that he would report that he had pneumonia in 1965, but leave out the fact that he had pneumonia in 1966 and 1967 if he did indeed have pneumonia at those times.  The circumstances surrounding his 2008 testimony are different.  Then, it was to his advantage to provide testimony that the pneumonia he had in service persisted and was present shortly after service because such goes to a showing that a pulmonary condition should be deemed service connected.  

It has been considered by the Board that the Veteran may merely have mistakenly referred to 1966 and 1967 as the date of his pneumonia post service and was actually referring to the 1968 treatment.  That, however, is shown to not be the case.  He did not have pneumonia in March 1968.  Rather, he was specifically found to not suffer from pneumonia but rather to have an upper respiratory infection and bronchitis.  Thus, three years after service, the Veteran was found to not have the disease, pneumonia, that he had during service.  

The Board has also considered that the reason the Medical Board recommended discharge in 1965 was a finding that he had an unusual susceptibility to respiratory infections and that he had a respiratory infection in 1968.  There is, however, no showing of more than the pneumonia incident during service.  The Veteran told the service medical professionals that he had bouts of respiratory illness every winter prior to service but his sister reported in 2006 that other than an occasional common cold he had no such problems.  Moreover, the only significant illness that prior to March 1968 appears to have been the 1965 pneumonia because that is the only illness he reported when he sought emergency care at the University of Kansas Medical Center in March 1968.  The only data that the Medical Board had as to his prior medical history was his report, but all of the evidence he has submitted during the course of his claim along with his report in March 1968 tends to show that he did not have a propensity for respiratory infections.  

These facts, the Board finds, tend to show that any respiratory infections or bronchitis that the Veteran has suffered since service clearly and unmistakably did not have onset during his active service and are unrelated to his active service.  

The Board finds the Veteran's testimony during the February 2008 hearing, and his statement in the May 2006 substantive appeal, that he has had lung/pulmonary problems continuously since service to be not credible.  He did not have lung/pulmonary problems between his discharge in July 1965 and his treatment at the University of Kansas Medical Center in March 1968 because if he had he would not have reported that he had pneumonia in 1965 but would have reported that he had lung/pulmonary problems since 1968.  What he had was a bout of pneumonia in 1965 and an upper respiratory infection with bronchitis in 1968.  

The Board also finds that the Veteran's reasoning is not compelling as to his stated relationship between his in-service pneumonia and his current pulmonary disease.  His reference in May 2006 to the April 2004 CT scan as indicative of a damage to his left lung from an in-service pneumonia does not show compelling reasoning as he refers to a diagnostic test, the April 2004 CT, from 40 years after the in-service pneumonia but does not provide any explanation as to the intervening 40 years, including his years of smoking.  

Finally, his report that he treated himself with tetracycline obtained from pet stores is not evidence that he actually required the tetracycline or that he had pulmonary disease when he took the tetracycline.  His own reports demonstrate that he is not competent to determine the condition underlying his respiratory symptoms.  This is demonstrated by his March 1968 report.  He reported to the Kansas University Medical Center in March 1968 that he had asthma since he was a child but he did not report asthma when he entered service and the clinicians placement of quotation marks around his report of "asthma" in March 1968 is an indication that the clinician did not find the Veteran's report to be accurate.  Further, the Veteran's has been found to be a very nonreliable historian, to the point that the Board must find that the Veteran's statement, overall, provide highly probative evidence against his claim, clearly indicating a propensity to fabricate a medical history in order to obtain VA compensation.   

In short, the Board assigns little weight to his reports of continuity of symptomatology since service.  

Nor does the Board find the May 2006 letter from the Veteran's sister particularly probative to the extent that her letter could be interpreted as evidence of continuity of symptomatology since service of the Veteran's pulmonary condition noted during service.  It is worth mentioning here that the pulmonary condition noted during service was pneumonia.  He had no other pulmonary or respiratory condition during service.  Although his sister may be accurately reporting that he had breathing problems since service and not prior to service, her letter does not distinguish from shortness of breath due to his tobacco smoking as opposed to shortness of breath due to the condition noted during service.  As such, the Board affords her letter little weight on the issue of whether the Veteran suffered symptoms following service that had onset during service and were attributable to any cause other than his tobacco use.  

The last few paragraphs addressed the Veteran's and his sister's continuity of symptomatology "nexus" evidence.  To the extent that the Veteran seeks to offer an opinion that his in-service pneumonia led to any pulmonary or respiratory condition from which he has suffered since he filed his claim in 2004, other than on a continuity of symptomatology basis, the Board finds his opinion is not competent evidence.  The Board would not expect a layperson to be able to assess accurately the relative risk of COPD from tobacco use as opposed the risk from a bout of pneumonia.  The cause of COPD has been extensively studied over the years as has the cause of all lung and respiratory diseases and their relationship to tobacco use.  The Veteran has produced no evidence to support a finding that he can accurately attribute his current pulmonary disease to his in-service pneumonia.  

There are no findings that he had bronchiectasis within one year of separation from active service and although he was examined in March 1968 at the University of Kansas Medical Center he was diagnosed with bronchitis and an upper respiratory infection, not bronchiectasis.  Hence, the presumptive provisions found at 38 C.F.R. § 3.307 and § 3.309 for chronic diseases are not for application.  

Next, the Board turns to the medical nexus opinions in this case.  As between Dr. J.K.'s opinions and those of the C&P examiners the Board finds those of the C&P examiners more probative because the reasoning is more persuasive and more in agreement with statements from those medical professionals who have treated the Veteran.  

In his March 25, 2010 letter Dr. J.K. focused, in part, on when the Veteran began smoking tobacco and his reasons for smoking tobacco, stating that he began to smoke during service and that one of the motivations to smoke tobacco was to obtain rest breaks.  

For claims filed after June 9, 1998, such as the Veteran's claim, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A.  § 1103; 38 C.F.R. § 3.300.  Thus, application of 38 U.S.C.A. § 1103 as implemented by 38 C.F.R. § 3.300, bars service connection for respiratory disability resulting from such use. The Veteran filed his claim after June 9, 1998 and therefore any respiratory disease or condition that resulted from his tobacco use during service is specifically excluded from service connection.  

Dr. J.K.'s March 30, 2010 opinion is rooted in a speculative factual foundation.  He opined that the Veteran had some prior pulmonary damage due to whooping cough at age 2 1/2, which resulted in teenage symptoms, and that the pneumonia during service worsened the pulmonary problem.  But, Dr. J.K. does not rely on sound evidence to determine that the Veteran had whooping cough when he was 2 1/2.  He stated in his earlier letter that he did not know if the Veteran had croup or whooping cough when he was 2 1/2.  Although he subsequently reviewed the Veteran's medical history, nothing in that medical history shows that the Veteran had whooping cough as a child other than his reference to such in the March 1965 report of medical history, a reference which, as the Board has explained, is not particularly probative.  Clear from the Veteran's testimony he does not know what he had at age 2 1/2, only that his parents told him that he was hospitalized.  He has reported this infant condition variously as pneumonia, croup, and whooping cough.  Any statement regarding what he had at that age is nothing more than pure speculation.  

Dr. J.K. also refers to teenage symptoms resulting from whatever condition he had at age 2 1/2 yet his sister reported that he was healthy with only an occasional cold.  The opinion that the Veteran's pneumonia during service impacted on a pulmonary problem that no one knows the Veteran to have had is afforded little probative weight.  Similarly, Dr. J.K.'s reference to the Veteran's CT scan showing scars and his statement that these "may have been from the time he lived in Arkansas" is afforded little probative weight because he is merely speculating that the Veteran had pulmonary damage in childhood.  

The Board has also considered Dr. J.K.'s statement, from December 2010, that he believes that the Veteran's COPD is based on multiple causes and not only his smoking of tobacco products.  He refers to younger infections but the only infection that the Veteran was shown to have in service was the single incident of viral pneumonia.  Even if the Veteran's COPD was impacted by younger infections, there is no reason that the Board can discern to find that his incident of pneumonia during service caused his problems as opposed to the reported numerous infections from 1968 (when he was found to have bronchitis) until the date of his CT scan.  Dr. J.K. does not explain why the findings on the CAT scans, which all are from no earlier than 2004, are related to an event in 1965 as opposed to the problems the Veteran has had much later than 1965 or to his long history of smoking.  According to the Veteran, he has had more than 20 bouts with pneumonia and has a long and considerable smoking history.  Dr. J.K.'s opinion fails to address why the one bout in 1965 resulted in the scars, as opposed to the numerous other infections.  

Nor does Dr. J.K.'s opinion fit into any of the treatment records, all of which refer to the Veteran's tobacco use and none of which place any emphasis on his 1965 bout with pneumonia.  Finally, Dr. J.K. seemed to find it important that there may be some discrepancy in the amount of tobacco use by the Veteran.  Why the alleged discrepancy matters he does not explain.  It is clear from the Veteran's reports, documented in private, SSA, and VA  records, that the Veteran has smoked tobacco products continuously and heavily since service.  Overall, the Board assigns little weight to this letter or the medical opinions of Dr. J.K. 

The Board assigns considerable weight to the opinions of the C&P examiners, particularly the opinion rendered in May 2010.  

At the outset, the Board notes that the February 2010 C&P examiner did not answer all of the questions that the Board directed him to answer in its November 2009 remand.  The examiner did provide an adequate opinion as to one of the questions when he explained that it was not clear that this pulmonary condition existed prior to service (which appear true from the facts of this case).  

The examiner did not answer the question of whether there is clear and unmistakable evidence that the pulmonary difficulties were not aggravated by his time in service.  Rather he answered a different question, not asked by the Board, when he stated "[t]he fact that he was hospitalized for pulmonary issues while in service does not provide clear and unmistakable evidence that this conditions (sic) started or was exacerbated while in service."  The Board did not ask whether there was clear and unmistakable evidence that the Veteran's pulmonary difficulties began in, or were aggravated by, his service, what it asked was whether there was clear and unmistakable evidence that his pulmonary difficulties were not aggravated by his time in service.  

That being said, the failure to answer the second question posed by the Board is not prejudicial to the Veteran in this case and simply does not matter.  His opinion that it was not clear that the Veteran's pulmonary condition existed prior to service answers the first prong of the conjunctive test regarding rebuttal of the presumption of soundness.  The second prong does not matter once it is shown that the first prong is not satisfied.  Hence, the presumption of soundness is not rebutted and it is presumed that the Veteran was sound when he entered active service.  

As the Veteran is, therefore, presumed to have been sound upon entrance into active service, the question then is whether his current pulmonary disease had onset during or was caused by his active service, nothing more.  In this regard, the Board has extensive medical reasoning in the file to provide a negative response to this question. 

The February 2010 C&P examiner's opinion is complicated by his statement that the fact that he was hospitalized for pulmonary issues while in service does not provide clear and unmistakable evidence that is pulmonary condition started during service and that "[t]herefor" the COPD is less likely as not related to his service.  From an evidentiary standpoint this statement is meaningless and the Board places no reliance on that statement.  

In this regard, it is important to note that the Board is attempting to fully address a complex legal issue using medical opinions from doctors not versed in the most recent Court determinations regarding this issue.  However, context is important, in that the Veteran's claim is based, in part, on a history from the Veteran that the Board has found to be clearly not credible in light of a very limited period of service, following an extensive use of tobacco for decades, in this claim for a pulmonary disability.   

In this regard, the examiner did state that the Veteran's pulmonary condition was most likely due to his tobacco use and that statement is probative as to the cause of the Veteran's pulmonary condition and is evidence against his claim to the extent that is pulmonary condition is attributed by a medical professional to a cause other than his in-service incident of pneumonia.  

The May 2010 C&P examiner's opinion is also evidence unfavorable to the Veteran's claim.  The examiner found that the Veteran's in-service pneumonia resolved during service and that there was no evidence of residuals of the pneumonia.  This is consistent with the Veteran's report in March 1968 that he had pneumonia in 1965.  That the Veteran did not have pneumonia in 1968 and reported only that he had pneumonia in 1965 is consistent with the May 2010 examiner's opinion that the Veteran's pneumonia resolved.  The 1968 report that diagnostic tests were normal in 1968 consistent with the examiner's statement that the Veteran had no residuals of the in-service pneumonia.  

Also highly probative is the examiner's report that epidemiological studies indicate that smoking is overwhelmingly the most important risk factor for COPD and his report that there were no citations to support the idea that pneumonia causes COPD. 

The Board finds that the May 2010 C&P examiner's opinion is better reasoned than that of any of the letters provided by Dr. J.K.  Dr. J.K.'s reasoning is strained, hinging on speculation as to what condition the Veteran had as a child and looking back from 2004 and later CT scans to arrive at a conclusion that an infection in 1965 was significant, as opposed to later infections, in the CT results.  

In summary, the preponderance of the opinion evidence submitted by medical professionals is unfavorable to the Veteran's claim.  The factual evidence of extensive smoking only provides more factual evidence against this claim.  The fact that the Veteran is providing clearly inconsistent statements and appears to be clearly fabricating his medical history only provides more evidence against this claim.  The medical opinion provided by the Veteran is, at best, entitled to highly limited probative value, at worst, a continuation of the deliberate manufacturing of false evidence submitted in this case on behalf of the Veteran. 

Taking all of the evidence into consideration, the evidence unfavorable to the Veteran's claims outweighs the evidence favorable to his claim.  Hence, his appeal must be denied.  There is therefore no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was mostly satisfied by way of a letter sent to the Veteran in February 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter but did not mention how VA assigns disability ratings and effective dates in the event that service connection is established.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

While other communications to the Veteran informed him as to the evidence probative in assignment of disability ratings and effective dates there is no separate notice letter specifically for this purpose.  That defect in notice however cannot result in any prejudice to the Veteran and is not a reason to remand this claim to provide such notice.  See 38 C.F.R. § 19.9.  This is because service connection is denied and therefore no disability rating or effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and SSA disability records.  Records from private treatment providers, as outlined in the "Service connection" portion of this document, are associated with the claims file.  VA afforded the Veteran an adequate medical examination and obtained an adequate medical opinion in 2010.  

In the "Service connection" section of this document, the Board explicitly addressed the presumption of soundness in this case, VA has obtained the Veteran's records of his disability claim with the SSA, and VA has provided the Veteran with an adequate medical examinations.  Hence there has been compliance with the instructions in the joint motion and in the Board's November 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Of note is that during the February 2008 hearing, the undersigned asked the Veteran if there were any additional available relevant evidence and he testified that he had tried to find more evidence but that none exists.  February 2008 hearing transcript at 6-7.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


